                                           Case 3:19-cv-00565-SI Document 239 Filed 12/22/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AVAYA INC.,                                         Case No. 19-cv-00565-SI
                                   8                     Plaintiff,                          ORDER GRANTING
                                                                                             ADMINISTRATIVE MOTION TO
                                   9              v.                                         RETAIN CONFIDENTIALITY OF
                                                                                             COUNTERFEIT ANALYSIS
                                  10     RAYMOND BRADLEY PEARCE, et al.,                     DOCUMENTS AND GRANTING
                                                                                             MOTIONS TO SEAL
                                  11                     Defendants.
                                                                                             Re: Dkt. Nos. 231, 232, 233
                                  12
Northern District of California
 United States District Court




                                  13
                                              On December 9, 2020, plaintiff Avaya Inc. (“Avaya”) filed an Administrative Motion to
                                  14
                                       Retain Confidentiality of the Highly Confidential and Confidential versions of the document
                                  15   produced by Avaya bates-numbered AVAYA0001197-1209 (the “Counterfeit Analysis”), both of
                                  16   which were attached as Exhibits A and B respectively to the Declaration of Lisa McCann. The full
                                  17   document has been produced to defense counsel, but its designation precludes counsel from showing
                                  18   the unredacted document to their clients. Avaya contends that the information at issue is extremely

                                  19   sensitive because the Counterfeit Analysis sets forth how Avaya analyzes a product to determine

                                  20   whether it is counterfeit and the specific factors and attributes it considers.

                                  21          Defendant Atlas Systems’ Inc. (“Atlas”) opposes the motion, arguing that much of the
                                       information that Avaya has designated as “highly confidential” is publicly available. Atlas accuses
                                  22
                                       Avaya of, inter alia, lying in connection with the current motion (specifically, that the McCann
                                  23
                                       declaration contains numerous “false statements”), requests that the Court unseal all of the briefing,
                                  24
                                       and seeks sanctions against Avaya.
                                  25
                                              For good cause, the Court may protect information such as “trade secret[s] or other
                                  26
                                       confidential research, development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). “A
                                  27
                                       party asserting good cause bears the burden, for each particular document it seeks to protect, of
                                  28
                                           Case 3:19-cv-00565-SI Document 239 Filed 12/22/20 Page 2 of 3




                                   1   showing that specific prejudice or harm will result” if a protective order is lifted. Foltz v. State

                                   2   Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003) (citations omitted).

                                   3          When a party challenges the confidentiality of information under a protective order, the

                                   4   Court must conduct a two-step analysis. “First, it must determine whether particularized harm will

                                   5   result from disclosure of information to the public.” In re Roman Catholic Archbishop of Portland

                                   6   in Ore., 661 F.3d 417, 424 (9th Cir. 2011) (quotation omitted). “Broad allegations of harm,

                                   7   unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c) test.”

                                   8   Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citing Seattle Times Co. v.

                                   9   Rhinehart, 467 U.S. 20, 36 (1984)). The party seeking to maintain confidentiality must “allege

                                  10   specific prejudice or harm.” Id. “Where a business is the party seeking protection, it will have to

                                  11   show that disclosure would cause significant harm to its competitive and financial position. That

                                  12   showing requires specific demonstrations of fact, supported where possible by affidavits and
Northern District of California
 United States District Court




                                  13   concrete examples, rather than broad, conclusory allegations of harm.” Contratto v. Ethicon, Inc.,

                                  14   227 F.R.D. 304, 307 (N.D. Cal. 2005) (citation and internal quotations omitted).

                                  15          “Second, if the court concludes that such harm will result from disclosure of the discovery

                                  16   documents, then it must proceed to balance the public and private interests to decide whether

                                  17   maintaining a protective order is necessary.” In re Roman Catholic Archbishop, 661 F.3d at 424.

                                  18   The Court considers the following list of non-exhaustive factors: “(1) whether disclosure will violate

                                  19   any privacy interests; (2) whether the information is being sought for a legitimate purpose or for an

                                  20   improper purpose; (3) whether disclosure of the information will cause a party embarrassment; (4)

                                  21   whether confidentiality is being sought over information important to public health and safety; (5)

                                  22   whether the sharing of information among litigants will promote fairness and efficiency; (6) whether

                                  23   a party benefitting from the order of confidentiality is a public entity or official; and (7) whether the

                                  24   case involves issues important to the public.” Id. at 424 n.5 (quoting Glenmede Trust Co. v.

                                  25   Thompson, 56 F.3d 476, 483 (3d Cir. 1995)).

                                  26          After considering the papers filed in support and opposition to the motion, the Court finds

                                  27   that Avaya has met its burden to retain the confidentiality designations of the Counterfeit Analysis.

                                  28   The Court agrees with Avaya that the information at issue is akin to a trade secret that shows

                                                                                          2
                                           Case 3:19-cv-00565-SI Document 239 Filed 12/22/20 Page 3 of 3




                                   1   precisely how Avaya determines that a product is counterfeit. Although some of the information is

                                   2   publicly available in different locations and in different forms, the Confidentiality Analysis contains

                                   3   all of the information in a single report and explains the significance of the different factors
                                       analyzed. The Court finds that disclosure of the Counterfeit Analysis would cause specific harm to
                                   4
                                       Avaya by providing a roadmap to potential counterfeiters regarding how to evade Avaya’s detection
                                   5
                                       measures. The Court also finds that the public and private interests weigh in favor of retaining the
                                   6
                                       confidentiality designations, and that there is no particular public interest in disclosure. Further, the
                                   7
                                       Court notes that Avaya has agreed to make portions of the document reviewable by Atlas, and thus
                                   8
                                       the redactions are narrowly tailored to protect only the truly sensitive material.
                                   9
                                              Accordingly, for good cause shown, the Court GRANTS Avaya’s motion and ORDERS that
                                  10   the Highly Confidential and Confidential versions of the Challenged Document shall retain the
                                  11   confidentiality levels designated by Avaya. The Court GRANTS the administrative motions to seal
                                  12   and DENIES Atlas’ request to strike the McCann declaration and DENIES Atlas’ request for
Northern District of California
 United States District Court




                                  13   sanctions.1

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: December 22, 2020                       ______________________________________
                                                                                        SUSAN ILLSTON
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          1
                                                  The Court finds the vitriolic language in Atlas’s opposition papers unnecessary, and
                                  27   ultimately unpersuasive. The fact that some of the information at issue – such as the way to decipher
                                       a serial number – can be located on the internet, or even in an Atlas technical bulletin, does not mean
                                  28   that Ms. McCann’s declaration, which explains the specific factors and methods that Avaya uses to
                                       identify counterfeit products, contains “false statements.”
                                                                                          3
